 



Exhibit 10.17(a)
AMENDMENT TO
THE 2005 ALLIED CAPITAL CORPORATION
NON-QUALIFIED DEFERRED COMPENSATION PLAN II
     The 2005 Allied Capital Corporation Non-Qualified Deferred Compensation
Plan II (the “Plan”) is hereby amended in the following respects, pursuant to
Section 10.1 of the Plan.
     1. Effective January 20, 2006, the definition of the term “Company” in
Section 2.1 of the Plan is amended to read in its entirety as follows:
     “Company” means Allied Capital Corporation, A.C. Corporation, AC Finance
LLC, and any named subsidiaries or related parties adopting the Plan or any
successor thereto.”
     2. Effective January 20, 2006, the definition of the term “Employer” in
Section 2.1 of the Plan is amended to read in its entirety as follows:
     “Employer” means Allied Capital Corporation, A.C. Corporation, AC Finance
LLC, and any named subsidiaries or related parties adopting the Plan or any
successor thereto.”
     The undersigned, pursuant to the approval of the Board, does hereby execute
this Amendment to the 2005 Allied Capital Corporation Non-Qualified Deferred
Compensation Plan II on this 20th day of January 2006.

                          Allied Capital Corporation    
 
               
Attest:
  /s/ Suzanne V. Sparrow   By:   /s/ Kelly A. Anderson    
 
                  (Signature)   (Signature)    
 
               
 
               
Suzanne V. Sparrow
 
Kelly A. Anderson
              (Print Name)   (Print Name)    

